Koerner, J. delivered the following dissenting Opinion: In dissenting from the Opinion of the majority of the Court, I deem it proper to assign briefly the reasons for so doing. The Common Law recognizes three different degrees of guiltin the commission of a felony, (high treason excepted,) where several persons participate: 1. The principal in the first degree; 2. The principal in the second degree; 3. The accessory before the fact. The first was he who actually committed the felony; the second he who was present at the act, aiding and abetting; the third he who, not being present, had encouraged or advised the commission of the felony. Principals in the second degree (accessories at the fact,) could not be tried, as the Common Law originally stood, until the principal had been convicted or outlawed; (Foster, 347;) but, at a later period, they could be arraigned and tried before the principal in the first degree had been found guilty, 2 Hale, 223. At Common Law, an accessory before the fact could not be tried without his own consent, (unless tried with the principal,) until the guilt of his principal had been legally ascertained by conviction or outlawry. When principal and accessory were tried together, the jury were charged to inquire first of the principal, and if they should not find him guilty, to acquit the accessory; but if they should find him guilty, then to inquire of the accessory. 1 Hale, 624. At Common Law, the accessory before the fact cannot be indicted' as principal; and though the offence of an accessory before the fact is felony at Common Law, yet such offence is not punishable with death, unless it be so expressly provided by statute: Archb. Crim. Pl. 646. I will now consider how far the Common Law, upon this subject, has been changed by our statute. The thirteenth Section of the Criminal Code of Revised Laws, 1845, page 153, reads as follows: “An accessory is he or she who stands by and aids, abets or assists, or who, not being present, aiding, assisting and abetting, hath advised and encouraged the perpetration of the crime. He or she, who thus aids, abets or assists, advises or encourages, shall be deemed and considered as principal, and punished accordingly.” . I will remark here, that our statute sets out with defining the offence of an accessory with much precision, which would have been useless if it had intended to treat them in every respect as principals. If such had been the object, it would have been, sufficient to have said, all accessories before and at the fact shall be deemed guilty of having committed the offence of which the principal is charged. This section certainly establishes the distinction between principals in the second degree and accessories before the fact. It also, by necessary implication at least, does away with the principle, that an accessory cannot be tried, except on conviction or outlawry of the principal. It also enacts that, in all cases, the punishment shall be the same which is provided for the principal. Here, then, are obvious and important changes wrought in the Common Law by our statute, and an ample meaning is given to almost every letter of it. There seems to be no necessity whatever for still enlarging its operation, by further implication, beyond what is plainly meant by it. It being in derogation of the Common law, it ought not to receive a latitudinarian construction. The statute does not say that accessories shall be indicted and proceeded against in every respect as though they were principals, but merely that they shall be punished as principals. It does not mean, in my opinion, that an accessory may be charged as having actually, with his own hands, committed the crime. If this legal fiction is allowed, one may be charged in an indictment with having murdered another, on a certain day, at a certain place in the State of Illinois, by discharging a pistol, then and there by him in his right hand held, and may be convicted upon proof that the murder was committed by a third person, whose name he may never have heard, and while he, the accused, was a thousand miles off, provided he have advised and encouraged such murder before it was perpetrated, although he remains wholly ignorant of the precise time when he is accused of having given the encouragement. If by such proof under the simple charge of actual murder, the accused is not taken by surprise, in a legal sense at least, then indeed I do not know what is meant by a party being taken by surprise. The 9th section of the 8th Art. of our Constitution provides, that the accused in all criminal prosecutions shall have a right to demand the nature and cause of the accusation against him. .Does an indictment, as is preferred in the present case against Baxter, who is established to have encouraged the crime before its commission, comport with the spirit of this provision? I think not. I am of opinion that when a person is supposed to be guilty as an accessory before the fact, the indictment must charge him accordingly. It must set forth the commission of the crime by the principal, and then charge him with having advised and encouraged the perpetration of the offence. It would indeed be very desirable for Legislatures to provide for the preferring of criminal accusations in plain and intelligible language, so that the accused might comprehend the “nature and cause” of his charge, without being an adept in the doctrine of fictions. It is time that indictments should be divested of the barbarous and unintelligible jargon, with which they still abound. The question respecting the propriety of indicting an accessory before the fact as principal, is presented by several instructions which were asked by the defendant’s counsel. These instructions were refused. In my opinion they ought to have been given, and I think this error is well assigned. There is another point in which I have the misfortune to differ with the majority of the Court. The Court held, that Sunday, by the Common Law of England, is not a judicial day, and that this portion of the Common Law is applicable to our institutions and the condition of our people. Be it so. The reason of this rule certainly is, that Sunday being set apart as a day of rest, and for purposes of public worship, it would be wrong to permit public officers to exercise their functions, which would, in many instances, defeat the objects which temporal and spiritual governments had in view, in in thus .setting apart one day in the week. The distinction which seems to have been drawn by some Courts between-ministerial and judicial acts, and that the former may be lawfully done, but not the latter, appears to me to have no foundation in reason; it is an ingenious device for upholding certain legal acts, which it would have been inconvenient to set aside. The devotions of the public are certainly as much interrupted by the execution of a criminal, as by an assessment of damages before a sheriff in his office, and yet the first, according this distinction, could be legally done, while the assessment, made on Sunday, would be a nullity. There are authorities which lay it down as law, that a verdict may be received on a Sunday, when it appears that the jury was impaneled on Saturday previous. It seems to me, however, that these decisions proceed upon the principle, that the Court will presume in such a case that the verdict was actually found on Saturday, and merely delivered on Sunday, which delivery may be said to be a mere mechanical act. In 2 Bay, 232, it was held, that no verdict whatever can be received oil,Sunday. In the present case the record shows, that the verdict was actually found on Sunday. The jury were impaneled on Saturday, brought in a verdict on Sunday, but having been polled, would not stand to it. They then went back to consider, and on the same day returned the verdict upon which sentence was pronounced. And is it to be said that the solemn finding of a verdict, upon full deliberation, affecting the life of a human being, by a jury, who by our Constitution are made the judges of law as well as of fact in criminal cases, is a mere ministerial act? An award made by arbitrators on a Sunday, it is said, is void, but a verdict finding a citizen guilty of murder, is valid. But admitting that it were legal to receive a verdict on Sunday, but illegal as the Court say, to pronounce judgment, what are the consequences of the reversal of the judgment? By the Common Law, when a judgment in a criminal case is erroneous, all former proceedings in case of conviction are defeated by the reversal. 1 Chitty’s Grim. Law, 755. It is said, however, that there is a difference between a judgment which is erroneous, and one which is void. I am at a loss to comprehend this distinction. If, in the present ease, the Court had sentenced Baxter to be shot, instead of being hung, he would have been entitled to a new trial; but as he was sentenced to the proper punishment, hut on a wrong day, the verdict must stand. I cannot accede to this reasoning. I presume, however, that the Court does not wish to be understood as deciding, that the decisions of the Court in overruling a motion for a new trial and in arrest of judgment, are also to stand, for they surely were judicial acts;' and that the prisoner will be entitled to renew his several motions. In declaring this judgment as utterly void, and of no effect whatever, it seems to follow, that if Baxter had not taken the appeal, and had been executed, the sheriff would have been guilty of murder, as he then would have acted without any authority whatever. But I will not pursue this inquiry any further, and 'will conclude by stating that I believe that a verdict found on Sunday ip a criminal case cannot be received, -it being a judicial act, upon the assumption that judicial acts are void; and that even if such verdicts could be received, they would have to be set aside, if sentence were pronounced upon them on Sunday, upon the well established rule, that if a judgment in a criminal case is reversed, all previous proceedings must also be reversed. Cause remanded.